Citation Nr: 1619154	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-49 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a disorder of the bilateral upper extremities, to include Dupuytren's contracture, tendonitis, and lateral epicondylitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1998 to July 2002 and August 2003 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In March 2010, the Veteran testified before a Decision Review Officer at the RO.  A transcript of the proceeding has been associated with the claims file.

The present matter was remanded in July 2014 to associate outstanding VA treatment records with the claims file and to afford the Veteran a VA examination, which was conducted in September 2014.  As discussed below, additional development is required, and thus, discussion of VA's compliance with the July 2014 remand is not necessary at this time.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has recharacterized the Veteran's claim for entitlement to service connection for a "bilateral hand condition, to include Dupuytren's contracture, tendonitis, and lateral epicondylitis," as entitlement to service connection for a "disorder of the bilateral upper extremities, to include Dupuytren's contracture, tendonitis, and lateral epicondylitis."  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The July 2014 remand indicated that an additional examination and opinion were needed because the VA examiners who evaluated the Veteran previously did not consider all the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Specifically, they based their opinions on the fact that there was no current disability; however, the evidence shows diagnoses during the claims period, including lateral epicondylitis, which the Veteran reported.  Further, the positive opinion from the Veteran's occupational therapist, J.B., was not considered.

As noted previously, another examination was provided in September 2014 in light of the July 2014 remand directives.  The clinician who examined the Veteran in September 2014 endorsed that the Veteran does not have a current hand or finger condition, noted that he refused diagnostic testing, indicated that epicondylitis was not found upon physical examination, and reported that a diagnosis could not be established based on vague, nonspecific pain of the forearm, elbow, or hands.  Thereafter, in November 2014, a VA physician documented an impression of lateral epicondylitis.  In light of this evidence, the Board finds that another opinion regarding the etiology of the Veteran's claimed bilateral upper extremity disorder should be obtained on remand.

Further, the reports of the Veteran's August 2010 and September 2014 examinations document his belief that his service-connected cervical spine disability (degenerative disc disease) may be the cause of the pain he experiences in his bilateral upper extremities.  In light of this contention, the Board finds that VA should also obtain an opinion regarding whether there is a relationship between the Veteran's claimed bilateral upper extremity disorder and his service-connected cervical spine disability.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claim file any outstanding VA treatment records pertinent to the Veteran's claim.

2.  Schedule the Veteran for a VA examination and forward the claims file to the examiner to address the Veteran's claimed bilateral upper extremity disorder.  All appropriate testing should be completed.  Following review of the claims file, the examiner should address the following:

   (a) First, diagnose all current disorders of the bilateral upper extremities, to include the elbows, wrists, hands, fingers, and thumbs.  State specifically whether the Veteran has Dupuytren's contracture, tendonitis, or lateral epicondylitis.

   (b) Second, provide an opinion as to whether it is at least as likely as not that any diagnosed disorder of the bilateral upper extremities had onset during the Veteran's period of active service, or within one year of his discharge from active service.
   
   (c) Third, provide an opinion as to whether it is at least as likely as not that any diagnosed disorder of the bilateral upper extremities was otherwise caused or aggravated by the Veteran's period of active service.

   (d) Fourth, provide an opinion as to whether it is at least as likely as not that any diagnosed disorder of the bilateral upper extremities was caused or aggravated by the Veteran's service-connected cervical spine disability.  If aggravation is found, the examiner must provide a baseline level of severity of the Veteran's bilateral upper extremity disorder prior to aggravation by his service-connected cervical spine disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should note that the Veteran's lay statements regarding the onset of his bilateral upper extremity pain is competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The examiner should discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, and cite to specific evidence in the file or to medical literature or treatises, if necessary.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  To help avoid future remand, the RO should ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be taken before the claims file is returned to the Board.

4.  When the development requested has been completed, the claim shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




